1 Cal.3d 574 (1970)
462 P.2d 993
82 Cal. Rptr. 873
THE PEOPLE, Plaintiff and Respondent,
v.
WILLIAM NEAL SEALS, Defendant and Appellant.
Docket No. Crim. 14041.
Supreme Court of California. In Bank.
January 15, 1970.
COUNSEL
Robert T. Bertholdo, under appointment by the Supreme Court, for Defendant and Appellant.
Thomas C. Lynch, Attorney General, William E. James, Assistant Attorney General, Bruce M. Perlman and Russell Iungerich, Deputy Attorneys General, for Plaintiff and Respondent.

MEMORANDUM CASE

OPINION
THE COURT:
Defendant appeals from a judgment entered after the trial court sitting without a jury found him guilty of two counts of assault by *575 means of force likely to produce great bodily harm. (Pen. Code, § 245, subd. (a).) While in a drunken rage, defendant brutally assaulted the landlady of the rooming house at which he was living and a roomer, who came to the landlady's assistance. The assaults were triggered when the landlady told defendant to stop drinking or move out. Defendant's only contention on appeal is that the trial court failed to consider the fact that he was intoxicated in determining whether he had the requisite criminal intent to commit the assaults. (See Pen. Code, § 22.) We determined this contention adversely to defendant in People v. Hood (1969) ante, pp. 444, 458-459 [82 Cal. Rptr. 618, 462 P.2d 370].
The judgment is affirmed.